                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION

DEBORAH L. MEADOWS                           )
               Plaintiff,                    )
                                             )
v.                                           )       JUDGMENT
                                             )
                                             )       No. 4:17-CV-105-FL
                                             )
NANCY A. BERRYHILL,                          )
Commissioner of Social Security,             )
                     Defendant.              )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the parties stipulation for attorney’s fees under the Equal Access to Justice Act.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
October 24, 2018, that plaintiff’s counsel be awarded fees under 28 U.S.C. § 2412 in the amount of
$4,464.00.

This Judgment Filed and Entered on October 24, 2018, and Copies To:

George C. Piemonte (via CM/ECF Notice of Electronic Filing)
Cassia W. Parson / Lisa M. Rayo (via CM/ECF Notice of Electronic Filing)

October 24, 2018                      PETER A. MOORE, JR., CLERK
                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk
